By the court.

This is a very plain case. When Butters attached the land as the property of Abner Jones, on the 13th December, 1816, the said Abner was seized of an undivided moiety ; and the execution of Butters having been extended upon the land within thirty days after judgment, he acquired a good title to a moiety, which title the tenant now has.
With respect to the other moiety it appears that on the 20th December, 1816, seven days after Butters made his attachment, this moiety was conveyed to Abner Jones, but he, o» the same day, conveyed all his interest in the land to Yeaton. Whether the attachment of Butters *158could have any operation with respect to the moiety, thus subsequently conveyed to Abner Jones, it is unnecessary to enquire, because there is another view of the subject which is decisive of this part of the case.
The tenant had been in possession of the land several years before the demandant made his extent, and is not to be disturbed by any person who can show no better title. As to this moiety, the demandant’s title is this ; he extended an execution upon it on the Gth December, 1826, as the property of Jacob Jones. But Jacob Jones parted with all his title to the land on the 20th December 1816, and had nc interest in the land when the de-mandant made his extent, but the title was in Yeaton. The tenant then being in possession long before, and ever since the extent, lias, by showing a title in Yeaton, completely disproved the demandants seizin. The extent gave no title, and the entry to make it was an unlawful disturbance of the tenant. 9 Mass. Rep. 96, Bott v. Burnell.
That it was competent to the tenant, under the circumstances of this ease, thus to disprove the demandant’s seizin by showing a title in a stranger, has been heretofore settled in this court. 2 N. H. Rep. 622, Bailey v. March; 3 N. H. Rep. 274.

Judgment on the verdict.